          Case 1:20-cv-01797-KPF Document 11 Filed 03/10/20 Page 1 of 1
                          MAZZOLA LINDSTROM LLP

Wendy J. Lindstrom                                                                                      D: 646.216.8440
wendy@mazzolalindstrom.com                                                                              M: 516.680.2889


                                               March 10, 2020

Hon. Katherine Polk Failla, USDJ
United States District Court
Southern District of New York
40 Foley Square, Courtroom 618
New York, NY 10007

via ECF and email to Failla_NYSDChambers@nysd.uscourts.gov

        RE:    V&A Collection LLC v. Guzzini Properties, Ltd.
               Index No. 20-cv-01797

Dear Judge Failla:
       I write pursuant to Your Honor’s request during the conference with counsel that took
place on Friday, March 6, 2020. At that conference, Your Honor requested that I make a written
submission this week confirming that I have communicated to one of the directors of my client,
Guzzini Properties, Ltd. who is also a director of Lanark Services Ltd. – the entity to whom
Guzzini transferred ownership of “Untitled” (2006) by Wade Guyton – the request from the
Court that Lanark not move, sell, transfer or otherwise dispose of the artwork at this time.
        On March 9 and 10, 2020, I communicated with said director and obtained a
representation that Lanark will not move, sell, transfer or otherwise dispose of the Artwork while
this action is pending.

                                                                       Respectfully submitted,

                                                                       Mazzola Lindstrom LLP



                                                                       Wendy J. Lindstrom
                                                                       Counsel to Guzzini Properties, Ltd.

cc: via ecf




              1350 A VENUE OF THE A MERICAS , 2 ND FLOOR , NEW YORK , NEW YORK 10019 T : 646.216.8300
                                          WWW . MAZZOLALINDSTROM . COM
